UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-1337



In Re:    DAVID V. BARSH, SR.,

                                                               Debtor.
---------------------------

DAVID V. BARSH, SR.,

                                                Plaintiff - Appellee,

            versus


STATE OF MARYLAND CENTRAL COLLECTION UNIT,

                                               Defendant - Appellant,

            and


BUD STEPHEN TAYMAN,

                                                              Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-3997-1-RDB; BK-03-50819-JS; AP-03-5360-JS)


Argued:    May 22, 2006                     Decided:   August 29, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Reversed by unpublished per curiam opinion.
ARGUED: Michael Scott Friedman, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellant. Joshua B. Carpenter, GEORGETOWN UNIVERSITY LAW CENTER,
Appellate Litigation Program, Washington, D.C., for Appellee. ON
BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland,
Baltimore, Maryland, for Appellant. Steven H. Goldblatt, Director,
David Arkush, Supervising Attorney, Daniel Staroselsky, GEORGETOWN
UNIVERSITY LAW CENTER, Appellate Litigation Program, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      The State of Maryland Central Collection Unit (“CCU”) appeals

the judgment of the district court affirming an order of the

bankruptcy court.    The bankruptcy court held that CCU’s judgment

for   attorney’s   fees   and   court       costs   against   David   Barsh   was

dischargeable in connection with Barsh’s bankruptcy.                  We reverse

because a prior state-court judgment precludes federal adjudication

of the debt’s dischargeability.



                                    I.

      In March 2002, CCU obtained a judgment from the District Court

of Wicomico County, Maryland, for $7,795.77 against Barsh for

unpaid fines levied for his failure to maintain insurance on his

automobiles.   In connection with that judgment, the state court

awarded CCU $1,307.96 in attorney’s fees and $54.00 in court costs.

Barsh subsequently petitioned for bankruptcy in the United States

Bankruptcy Court for the District of Maryland, an action that

automatically stayed most collection action against him until the

final resolution of his petition.              See 11 U.S.C. § 362 (2000).

Pursuant to 11 U.S.C. § 727 (2000), on May 26, 2003, the bankruptcy

court granted Barsh a discharge of his debts, with the exception of

those debts that were exempted from discharge under 11 U.S.C. § 523

(2000).




                                        3
     In August 2003, CCU requested, and the District Court of

Wicomico County issued, a writ of garnishment to satisfy Barsh’s

debt for the fines, attorney’s fees, and court costs.                        Under

Maryland law, a judgment creditor may obtain a writ of garnishment

by “filing in the same action in which the judgment was obtained a

request” containing information about the underlying action, the

debt, the judgment debtor, and the garnishee to whom the writ is

directed. Md. Rule 2-646(b). When the request contains the proper

information, “the clerk shall issue a writ of garnishment directed

to the garnishee.”    Id.     Both the garnishee and the judgment debtor

may assert defenses to garnishment by filing objections with the

issuing court.    Md. Rule 2-646(e).

     Barsh responded to the writ of garnishment by filing a number

of pro se motions in the state court and in the federal bankruptcy

court.    On   August       12,   2003,       Barsh   filed   a    “Suggestion   of

Bankruptcy”    with   the    state   court,       claiming    that    his   federal

bankruptcy petition remained “open” and that a bankruptcy court

order prevented CCU from collecting on the debt.                  (Appellee’s Mot.

to Supplement Ex. A.)         On August 18, 2003, Barsh filed in state

court a “Motion to Stop Wage Garnishment,” in which he reiterated

his claim that his bankruptcy petition had not yet been adjudicated

and asked the court to stop the garnishment because CCU had not

provided any documentation that the bankruptcy court’s automatic

stay had been lifted or that his debt had not been discharged.


                                          4
(Appellee’s Mot. to Supplement Ex. B.)                  On August 22, 2003, Barsh

filed in the bankruptcy court a “Motion for Determination of

Dischargeability of Debt and Automatic Stay” and sent a copy of

that motion to the state court. (Appellee’s Mot. to Supplement Ex.

D.)    In that filing, he again claimed that his bankruptcy petition

was still “open,” that CCU had been “listed as a debt” in that

petition,       and    that     his   debt       to   CCU   had     been   discharged.

(Appellee’s Mot. to Supplement Ex. D.) On September 5, 2003, Barsh

filed in state court an “Emergency Response to Motion in Response

to    Removal    of    Stay,”    in   which      he   again   complained     that   his

bankruptcy was still “open” and that CCU had not provided any

documentation that the automatic stay had been lifted or that his

debt had not been discharged in bankruptcy.                       (Appellee’s Mot. to

Supplement Ex. E.) Barsh claimed that CCU had proceeded with

garnishment simply “assuming that [his] debt with [CCU] was not

discharged.”          (Appellee’s Mot. to Supplement Ex. E.)                He argued

that CCU was incorrect to conclude that his debt was not discharged

and again asked the state court to halt the garnishment of his

wages.    Finally, on September 10, 2003, Barsh filed an adversary

complaint in the bankruptcy court seeking a determination that his

debt to CCU had been discharged in his bankruptcy.

       The state court denied Barsh’s Suggestion of Bankruptcy as

moot on September 24, 2003, reasoning that his debt was not

dischargeable because it qualified under § 523(a)(7) as a penalty


                                             5
“payable to and for the benefit of a governmental unit.”             The court

stated as follows:

      This Court determines that the Defendant, David Barsh, is
      not entitled to stay these proceedings and the resulting
      wage attachment by the Plaintiff because on the face of
      the U.S. Bankruptcy Code, 11 U.S.C. Section 523(a)(7),
      the debt is for a judgment for penalties due a
      governmental unit plus statutory collection fees
      therefor, which penalty does not appear to be a tax
      penalty excepted in Section 523(a)(7)(A) or (B).

      The court finds the Suggestion of Bankruptcy to be moot
      . . . .

      In the event the Defendant is successful in his adversary
      proceeding against the Plaintiff in the U.S. Bankruptcy
      Court, the Defendant should then file herein another
      Suggestion of Bankruptcy together with a certified copy
      of the Order signed by the U.S. Bankruptcy Court.

State of Md. Cent. Collection Unit v. Barsh, No. 0203-05814-2001,

slip op. at 2 (Md. Dist. Ct. Wicomico County Sept. 24, 2003).

      On January 20, 2004, the bankruptcy court dismissed Barsh’s

adversary complaint, finding that the debt was a penalty that was

not dischargeable under § 523(a)(7). Barsh later filed a motion to

reconsider that dismissal.        On December 3, 2004, the bankruptcy

court modified its original order and entered partial summary

judgment   in   favor   of    Barsh,   finding    that     the   $1,307.96   in

attorney’s fees and the $54.00 in court costs were dischargeable

because they were not penalties within the meaning of § 523(a)(7).

The   bankruptcy   court     maintained    its   earlier    ruling   that    the

$7,795.77 of motor vehicle fines were penalties under § 523(a)(7)

and thus not dischargeable.


                                       6
     CCU appealed to the U.S. district court, which affirmed the

bankruptcy court’s determination that the attorney’s fees and court

costs were dischargeable.       CCU now brings this appeal.    After oral

argument, Barsh filed a motion under Fed. R. App. P. 10(e) and 4th

Cir. R. 10(e) to supplement the record on appeal with copies of his

state-court filings.      We grant the motion to supplement and, for

the following reasons, reverse the judgment of the district court.



                                     II.

     We have jurisdiction to review the district court’s decision

in this matter pursuant to 28 U.S.C. § 1291 (2000).            CCU argues

that the bankruptcy court and the district court contravened the

principles    of   preclusion   by   deciding   the   dischargeability   of

Barsh’s debt after the state court had already refused to stay

garnishment of Barsh’s wages based on its consideration of that

same issue.        In the alternative, it argues that the debt for

attorney’s fees and court costs is not dischargeable because it is

related to a nondischargeable debt. We first conclude that CCU has

not waived its preclusion defense.         We then address the merits of

that defense and conclude that Barsh is precluded from litigating

the dischargeability of his debt in this, his second, forum.




                                      7
                                        A.

       Before the bankruptcy court and the district court, CCU

maintained that, because the state court had already decided that

Barsh’s debt was not dischargeable, the Rooker-Feldman doctrine

divested the lower federal courts of jurisdiction to readjudicate

that issue.      The Rooker-Feldman doctrine arose from two cases,

Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), and D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983), in which the Supreme Court

held that the lower federal courts lack jurisdiction to adjudicate

claims for injuries arising from the decisions of state courts.

See Rooker, 263 U.S. at 416 (holding that the federal district

courts lack jurisdiction to declare a state-court judgment invalid,

even if that judgment is patently wrong); Feldman, 460 U.S. at 482

(holding that the federal district courts lack jurisdiction to

exercise appellate authority over state-court judgments).                 This

circuit interpreted Rooker and Feldman to remove lower federal

court jurisdiction to adjudicate any issue that required them to

“sit[] in direct review of state court decisions” on issues that

had been either “actually decided by a state court” or on issues

that were “inextricably intertwined with a state court decision

[such   that]    success     on   the    federal     claim   depends   upon   a

determination that the state court wrongly decided the issues

before it.”     Barefoot v. City of Wilmington, 306 F.3d 113, 120 (4th

Cir.    2002)    (internal    quotation      marks    omitted),    abrogation


                                        8
recognized by Davani v. Va. Dep’t of Transp., 434 F.3d 712, 718-19

(4th Cir. 2006). Our interpretation of the Rooker-Feldman doctrine

thus     overlapped     significantly       with    the   doctrine     of   claim

preclusion, which prohibits judicial reexamination of claims once

they     have    been   finally    decided     by    a    court   of   competent

jurisdiction.

       After the district court proceedings but before briefing in

this appeal, however, the Supreme Court cabined its view of the

Rooker-Feldman doctrine.          The Court held that the Rooker-Feldman

doctrine’s jurisdictional limitation on the lower federal courts is

       confined to . . . cases brought by state-court losers
       complaining of injuries caused by state-court judgments
       rendered before the district court proceedings commenced
       and inviting district court review and rejection of those
       judgments. . . . [The Rooker-Feldman doctrine does not]
       stop a district court from exercising subject-matter
       jurisdiction simply because a party attempts to litigate
       in federal court a matter previously litigated in state
       court. If a federal plaintiff presents some independent
       claim, albeit one that denies a legal conclusion that a
       state court has reached in a case to which he was a
       party, then there is jurisdiction and state law
       determines   whether   the   defendant   prevails   under
       principles of preclusion.

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

293 (2005) (internal quotation marks omitted).

       CCU accordingly altered the nomenclature of its argument

before this court.       It argued below that, because the state court

had    decided    the   debt’s    dischargeability,        the    Rooker-Feldman

doctrine removed federal jurisdiction to review that question

again.    CCU now claims that, because the state court decided the

                                        9
debt’s    dischargeability,        the    principles         of    preclusion      bar

relitigation of that question in federal court. Unlike the Rooker-

Feldman        doctrine,    the    doctrines        of      preclusion    are      not

jurisdictional in nature.           See, e.g., Exxon, 544 U.S. at 293.

Thus, with the exception of the jurisdictional element, CCU’s

substantive argument--that the federal courts may not decide this

issue because the state court already has--remains unchanged.

     Though we conclude that CCU raised the substance of its

preclusion arguments below under the rubric of its arguments

concerning the Rooker-Feldman doctrine, we also note that the

courts    of    appeals    have,   out   of    concern      for   the   finality    of

judgments      and   the   preservation       of   scarce    judicial    resources,

considered preclusion defenses for the first time on appeal.                       See

18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,

Federal Practice and Procedure § 4405 n.10 (2d ed. 2002) (citing

Bechtold v. City of Rosemount, 104 F.3d 1062, 1068-69 (8th Cir.

1997) (raising preclusion defense sua sponte); United States v.

Real Prop. Located in El Dorado City, 59 F.3d 974, 979 n.3 (9th

Cir. 1995) (same); United Home Rentals, Inc. v. Tex. Real Estate

Comm’n, 716 F.2d 324, 330-31 (5th Cir. 1983) (same)). We therefore

conclude both that the Rooker-Feldman doctrine does not preclude

our jurisdiction in this case and that CCU has not waived its

preclusion argument.




                                         10
                                     B.

      To determine the preclusive effect, if any, of the state

court’s decision to allow Barsh’s wage garnishment to proceed, we

apply the Maryland law of preclusion, giving the decision the same

effect “as [it has] by law or usage in the [Maryland] courts.”            28

U.S.C. § 1738 (2000); see also Sunrise Corp. of Myrtle Beach v.

City of Myrtle Beach, 420 F.3d 322, 327 (4th Cir. 2005).

      Under Maryland law, the rules of claim preclusion, also called

res   judicata,    are   triggered   when   matters   related   to   earlier

litigation are raised in subsequent litigation.          Claim preclusion

applies when the subsequent litigation is based upon the same claim

or cause of action as a claim or cause of action from the earlier

litigation. It operates to bar later judicial consideration of all

matters based upon that same claim, without regard to whether or to

what extent those matters may have been raised in the earlier

litigation.1      See Colandrea v. Wilde Lake Cmty. Ass’n, 761 A.2d

899, 908 (Md. 2000).      Claim preclusion is “based upon the judicial

policy that the losing litigant deserves no rematch after a defeat

fairly suffered, in adversarial proceedings.”            Id. at 909.      In

short, “[t]o avoid the vagaries of [claim preclusion] . . . a party


      1
      By contrast, issue preclusion, also called collateral
estoppel, applies when the subsequent litigation is based upon a
claim or cause of action different from the one upon which the
earlier litigation was based. It operates to bar reconsideration
of only those issues “actually litigated in the previous action.”
See Colandrea v. Wilde Lake Cmty. Ass’n, 761 A.2d 899, 908 (Md.
2000).

                                     11
must assert all the legal theories he wishes to in his initial

action, because failure to do so does not deprive the ensuing

judgment of its effect as res judicata.”                  Id. at 910 (emphasis

omitted).

      For the doctrine of claim preclusion to bar the consideration

of   matters   that     were   actually      litigated    or   could   have    been

litigated in the earlier proceedings, Maryland law requires that

(1) the parties to the subsequent litigation be the same or in

privity    with   the    parties   to   the    earlier    litigation,    (2)    the

subsequent litigation “present the same cause of action or claim”

as   the   earlier      litigation,     and    (3)   “a   court   of    competent

jurisdiction” have rendered a “valid final judgment on the merits”

in the earlier litigation.         FWB Bank v. Richman, 731 A.2d 916, 927

(Md. 1999).2


      2
      Some recent decisions from the Maryland Court of Appeals do
not mention the validity of the judgment as part of the third
element of claim preclusion. See, e.g., Anne Arundel County Bd. of
Educ. v. Norville, 887 A.2d 1029, 1037 (Md. 2005); Blades v. Woods,
659 A.2d 872, 873 (Md. 1995).     Other decisions from that court
include validity as a required element of the doctrine. See, e.g.,
FWB Bank, 731 A.2d at 927; Cassidy v. Bd. of Educ., 557 A.2d 227,
230 (Md. 1989). Further, the Maryland Court of Appeals’ recent in-
depth discussion of the doctrine described the elements of claim
preclusion twice; one of those explanations included validity and
one did not. Colandrea, 761 A.2d at 908 (“As we pointed out in
deLeon v. Slear, [616 A.2d 380, 385 (Md. 1992)], the traditional
principle of res judicata has three elements . . . (3) in the first
suit, there must have been a valid final judgment on the merits by
a court of competent jurisdiction.” (emphasis omitted)); id. at 910
(“Under Maryland law, the requirements of res judicata or claim
preclusion are: . . . 3) that there was a final judgment on the
merits.” (emphasis omitted)). We assume for the purposes of this
appeal that Maryland’s law of claim preclusion requires a valid

                                        12
                                    1.

     The first element of the Maryland law of claim preclusion

requires identity or privity of the parties to each proceeding.

Id. at 927.    This element is clearly satisfied in this case.        The

garnishment proceeding in state court was “a form of attachment and

method of execution,” Med. Mut. Liab. Ins. Soc. of Md. v. Davis,

883 A.2d 158, 161-62 (Md. 2005) (citations omitted), of CCU’s money

judgment against Barsh.        Once the writ was issued and Barsh’s

employer affirmed that it held wages belonging to Barsh, Barsh

filed his motions objecting to the garnishment. The proceedings to

adjudicate those objections therefore involved both CCU and Barsh.



                                    2.

     The second element of the Maryland law of claim preclusion

requires identity of the claims in each proceeding.        FWB Bank, 731

A.2d at 927. To determine whether a claim in subsequent litigation

is identical to the claim upon which earlier litigation was based,

Maryland courts apply a “transactional” analysis in which they

examine the facts supporting the claims underlying both actions;

under this transactional approach, two claims based on the same

transaction are the same claim.          Colandrea, 761 A.2d at 908.

“‘When   a    valid   and   final   judgment   rendered   in   an   action


judgment in the earlier litigation. Because we conclude that the
state court’s decision was indeed valid, however, this assumption
does not affect the outcome in this case.

                                    13
extinguishes   [a   party’s]   claim    .   .   .    the   claim   extinguished

includes all rights of [that party] to remedies against [the party

to whom the claim is directed] with respect to all or any part of

the transaction, or series of connected transactions, out of which

the   action   arose.’”3   Id.    (quoting          Restatement    (Second)   of

Judgments § 24 (1982)).    To discern whether two sets of facts form

part of the same transaction, Maryland courts take a “pragmatic

approach,” considering “‘whether the facts are related in time,

space, origin or motivation[;] whether they form a convenient trial

unit[;] and whether their treatment as a unit conforms to the

parties’ expectations or business understanding or usage.’” Id. at

909 (quoting Restatement (Second) of Judgments § 24(2) (1982)).

      We do not face here the difficulties usually attendant to

determining whether the facts supporting two claims arise from the

same transaction.    In the garnishment proceeding, Barsh asked the



      3
      The Court of Appeals of Maryland has cautioned that its
transactional approach to claim preclusion “‘is justified only when
the parties have ample procedural means for fully developing the
entire transaction in the one action.’” Kent County Bd. of Educ.
v. Bilbrough, 525 A.2d 232, 238 (Md. 1987) (quoting Restatement
(Second) of Judgments § 24 (1982)). Once a court issues a writ of
garnishment, Maryland’s wage garnishment statute allows the debtor
to “file a motion at any time asserting a defense or objection.”
Md. Rule 2-646(e). Maryland’s wage garnishment procedure therefore
gave Barsh ample opportunity to raise the dischargeability of the
debt when he protested the garnishment of his wages. Furthermore,
Barsh did, in fact, raise that issue in his filings with the
Wicomico County District Court on August 18, 2003, and September 5,
2003. We therefore conclude that the courts of Maryland would not
decline to apply the transactional approach to determine whether
the garnishment judgment precludes Barsh’s claim in this case.

                                   14
court to stop his wage garnishment in part because the debt to CCU

had been discharged in his bankruptcy.            In this action, Barsh asks

the federal courts to declare the debt as discharged and to enjoin

any further collection action.             Both actions requested judicial

determinations that the characteristics of the debt do not render

it a nondischargeable “penalty” under § 523(a)(7).                  Each action

thus    relies    not    only    on    facts   that   are   part   of   the   same

transaction, but on a perfectly identical set of facts.                        The

identical origin and nature of the facts giving rise to each action

therefore require us to conclude that the two actions are based on

the same transaction. Furthermore, the legal theories and requests

for    relief    based   on     that   transaction    are   identical    in   both

proceedings.      Barsh asked both the state and the federal courts to

declare his debt as discharged and to take action to prohibit

collection action upon it.              We are, therefore, hard-pressed to

contemplate two more identical claims.



                                         3.

       The third element of the Maryland law of claim preclusion

requires that the precluding court have entered a valid, final

judgment on the merits.            FWB Bank, 731 A.2d at 927.           We first

consider whether the state court’s judgment was final, then whether

it was valid, and, finally, whether it was on the merits.




                                         15
      Under Maryland law, a judgment is final if it “determine[s]

and conclude[s] the rights of the parties involved or den[ies] a

party the means to prosecute or defend his or her rights and

interests in the subject matter of the proceeding.”               In re Billy

W.,   874    A.2d   423,   431   (Md.   2005)    (internal   quotation   marks

omitted).        The state court here decided the issue before it--

whether Barsh’s debt was discharged in his bankruptcy--and, based

upon that decision, denied Barsh his asserted right to avoid

garnishment to collect the debt.             Though the state court did not

address how the § 523(a)(7) analysis might produce a different

result for the debt for attorney’s fees and court costs, as

distinct from the debt for the fine, both debts were clearly part

of the garnishment that Barsh had challenged and thus part of the

state court’s ruling that garnishment could continue.                Once the

state court entered the order denying Barsh’s motion to stay the

garnishment, Barsh had no further means to defend his rights in

that proceeding.       If Barsh believed that the state court did not

adequately or correctly address the theories upon which relief was

sought      or   explain   why   it   had    rejected   those   theories,   the

appropriate avenue was appeal, not raising the same issues in a

collateral action in federal court.

      Maryland law recognizes the final nature of judgments entered

in garnishment proceedings. For example, the statute outlining the

procedure that garnishees must follow when they hold property in


                                        16
accounts in the name of two or more persons, at least one of whom

is not a judgment debtor, directs garnishees to hold property until

the court issues a release or a “final judgment in the garnishment

proceeding.”     Md. Code. Ann., Cts. & Jud. Proc. § 11-603(c)(2)

(West, Westlaw through 2006 Reg. Sess. & 2006 First Spec. Sess.).

Furthermore, though Maryland law generally does not allow appeal of

nonfinal orders, Md. Code. Ann., Cts. & Jud. Proc. § 12-301 (West,

Westlaw through 2006 Reg. Sess. & 2006 First Spec. Sess.), the

Maryland Court of Appeals took jurisdiction of an appeal, without

any comment concerning an interlocutory posture, after the lower

court had entered judgment allowing a garnishment to proceed over

the garnishee’s objections.         See Grey v. Allstate Ins. Co., 769

A.2d 891, 894 (Md. 2001).          We therefore conclude that the state

court   judgment    in   the    garnishment      proceeding   had    no    special

characteristic      under      Maryland    law     that   would      render     it

interlocutory      and   thus    unlike    other     final    judgments       that

conclusively determine the rights of the parties.

     The state court’s judgment was also valid.                     Maryland law

authorizes courts of that state to enter orders of garnishment to

satisfy judgments entered in those courts. Md. Rule 2-646(b). The

judgment debtor may file objections to the garnishment.                   Md. Rule

2-646(e).   As part of his effort to halt the garnishment of his

wages, Barsh raised the issue of the debt’s dischargeability.                   In

order to determine that the garnishment could proceed, the state


                                      17
court decided that Barsh’s debt was not dischargeable in bankruptcy

because it was a penalty for the benefit of a governmental unit.

Federal bankruptcy law does not prohibit state-court adjudication

of issues related to bankruptcy cases.       See 28 U.S.C. § 1334(b)

(2000) (granting the federal district courts “original but not

exclusive jurisdiction” of actions arising under federal bankruptcy

laws); see also In re Toussaint, 259 B.R. 96, 101 (E.D.N.C. 2000)

(“If the defendant chooses to plead the bankruptcy discharge as an

affirmative defense, not removing the action to bankruptcy court,

then jurisdiction over the matter rests with the state court and

does not attach to the federal court.         A state court acquires

jurisdiction over the issue of dischargeability when the debtor

raises   the   bankruptcy   discharge   defense.”   (citation   omitted)

(internal quotation marks omitted)).       We therefore conclude that

the state court’s judgment validly decided that Barsh’s debt had

not been discharged in his bankruptcy.

     Finally, the state court’s judgment was on the merits.          The

state court concluded that Barsh’s Suggestion of Bankruptcy was

moot, apparently because the bankruptcy court’s automatic stay had

already been lifted. It also concluded, however, that Barsh’s debt

was not dischargeable, and therefore remained a collectable debt,

because it was a penalty within the meaning of § 523(a)(7).        That

the state court denied one of Barsh’s defenses to garnishment as




                                   18
moot has no bearing on the court’s conclusions concerning the other

defense.

     In conclusion, Barsh’s claim that his debt had been discharged

in bankruptcy was litigated in the state court.   By litigating the

claim there, Barsh is precluded from doing so again in this forum.



                               III.

     For the foregoing reasons, we conclude that the Wicomico

County District Court’s decision to allow the garnishment of

Barsh’s wages to proceed precludes further consideration of the

debt’s dischargeability in this court and remand to the district

court for further proceedings consistent with this opinion.     On

remand, the Wicomico County District Court’s conclusion that the

debt is not dischargeable should be treated as res judicata.   The

judgment of the district court is

                                                         REVERSED.




                                19